                                   UNITED STATES DISTRICT COURT


                                   EASTERN DISTRICT OF CALIFORNIA




    UNITED STATES OF AMERICA,                                    No. 1:18-cr-00214-LJO
                                                                 No. 1:18-cr-00238-LJO
                      Plaintiff,

           v.                                                    DETENTION ORDER
                                                                 (Violation of Supervised Release)
    BRIAN MENDEZ,

                      Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of his
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
      X  The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

          The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to pose a danger to the safety of any other person or the community
if released under 18 U.S.C. § 3142(b) or (c).
          This finding is based on the reasons stated on the record.

     DATE: 3/4/2019                                              /s/ Jennifer L. Thurston
                                                                U.S. Magistrate Judge
